Name: Commission Delegated Regulation (EU) 2016/232 of 15 December 2015 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to certain aspects of producer cooperation
 Type: Delegated Regulation
 Subject Matter: agricultural activity;  agricultural policy;  processed agricultural produce;  labour law and labour relations;  agri-foodstuffs
 Date Published: nan

 19.2.2016 EN Official Journal of the European Union L 44/1 COMMISSION DELEGATED REGULATION (EU) 2016/232 of 15 December 2015 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to certain aspects of producer cooperation THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Articles 173(1) and 223(2) thereof, Whereas: (1) Regulation (EU) No 1308/2013 has repealed and replaced Council Regulation (EC) No 1234/2007 (2) and lays down specific rules on producer organisations, associations of producer organisations and interbranch organisations. Regulation (EU) No 1308/2013 empowers the Commission to adopt delegated and implementing acts in that respect. In order to ensure the effectiveness of the action of such organisations and associations in the new legal framework, certain rules have to be adopted. (2) Specific rules on certain aspects of producer cooperation already exist for the fruit and vegetables sector, the milk and milk products sector and the olive-oil and table-olives sector. In order to ensure continuity, the specific rules for these sectors should continue to apply. For those aspects of producer cooperation which are not covered by those specific rules, this Delegated Regulation should apply. (3) Article 155 of Regulation (EU) No 1308/2013 provides that Member States may allow recognised producer organisations or recognised associations of producer organisations to outsource any of their activities other than production in those sectors for which outsourcing is allowed by the Commission. At present, outsourcing is provided for in the fruit and vegetables sector and the olive-oil and table-olives sector. Taking into account the economic aspects involved and the benefits that the outsourcing of certain activities can provide to producer organisations and associations of producer organisations and to their members, such outsourcing should be available to all sectors. (4) Rules on the recognition of transnational producer organisations, transnational associations of producer organisations and transnational interbranch organisations should be laid down as well as rules clarifying the responsibility of the Member States involved. While respecting the freedom of establishment, the recognition of transnational producer organisations and transnational associations of producer organisations should be the responsibility of the Member State in which such organisations and associations have a significant number of members or a significant volume or value of marketable production. For transnational interbranch organisations it should be for the Member State where their headquarters are established to decide on their recognition. (5) Rules should be laid down relating to the establishment of administrative assistance to be given in the case of transnational cooperation. Such assistance should in particular include the transfer of information that would allow the competent Member State to assess whether a transnational producer organisation, association of producer organisations or interbranch organisation complies with the terms of recognition. Such information is also necessary to allow the competent Member State to take action in case of non-compliance. At the same time, such assistance will permit the competent Member States to transfer information upon request to the Member States where members of such organisations or associations are located. (6) In order to ensure the proper functioning of measures under the common agricultural policy and for the purpose of monitoring, analysing and managing the market in agricultural products and ensuring a harmonised and simplified approach, the information required when notifying the decisions to allow outsourcing and to grant, refuse or withdraw the recognition of a producer organisation, association of producer organisations or interbranch organisation should be specified. (7) Commission Regulations (EC) No 223/2008 (3) and (EC) No 709/2008 (4) provide for rules on producer organisations, associations of producer organisations and interbranch organisations. Certain provisions of those Regulations are obsolete or have never been applied. Therefore, in order to guarantee the consistency with the new legislation on the common organisation of agricultural markets, those Regulations should be repealed, HAS ADOPTED THIS REGULATION: Article 1 Scope This Regulation lays down rules supplementing Regulation (EU) No 1308/2013 with regard to certain aspects of producer cooperation. It applies without prejudice to the specific rules laid down in the following regulations: (a) Commission Implementing Regulation (EU) No 543/2011 (5) as regards the fruit and vegetables sector; (b) Commission Delegated Regulation (EU) No 880/2012 (6) and Commission Implementing Regulation (EU) No 511/2012 (7) as regards the milk and milk products sector; and (c) Commission Delegated Regulation (EU) No 611/2014 (8) as regards the olive-oil and table-olives sector. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: (a) transnational producer organisation means any producer organisation of which the member producers' holdings are located in more than one Member State; (b) transnational association of producer organisations means any association of producer organisations of which the member organisations are located in more than one Member State; (c) transnational interbranch organisation means any interbranch organisation of which the members are engaged in production, processing or trade in the products covered by the organisation's activities in more than one Member State. Article 3 Outsourcing 1. The sectors in which Member States may permit outsourcing in accordance with Article 155 of Regulation (EU) No 1308/2013 shall be those listed in Article 1(2) of that Regulation. 2. Producer organisations or associations of producer organisations outsourcing any of their activities shall enter into a commercial arrangement by way of a written agreement that shall ensure that the producer organisation or the association of producer organisations maintains control and supervision of the activity being carried out. Article 4 Recognition of transnational organisations and associations 1. Subject to Sections 1 and 2 of Chapter III of Title II of Part II of Regulation (EU) No 1308/2013, it is for the Member State in which a transnational producer organisation or a transnational association of producer organisations has a significant number of members or member organisations or a significant volume or value of marketable production, or the Member State in which the headquarters of a transnational interbranch organisation is established, to decide on the recognition of such organisation or association. 2. The Member State referred to in paragraph 1 shall establish the necessary administrative cooperation with the other Member States in which the members of such organisation or association are located with respect to verifying compliance with the terms of recognition referred to in Articles 154, 156 and 157 of Regulation (EU) No 1308/2013. 3. The other Member States in which the members of a transnational producer organisation, transnational association of producer organisations or transnational interbranch organisation are located shall give all necessary administrative assistance to the Member State referred to in paragraph 1. 4. The Member State referred to in paragraph 1 shall make available all relevant information upon request of another Member State in which members of such organisation or association are located. Article 5 Notifications Member States shall notify the Commission by 31 March each year of the following information for the previous calendar year: (a) decisions to grant, refuse or withdraw recognition of producer organisations, associations of producer organisations or interbranch organisations, including the date of the decision and the names and the sectors concerned and a summary of the reasons for refusals and withdrawals of recognition; (b) in respect of recognised producer organisations and recognised associations of producer organisations, the value of marketable production. Article 6 Repeals Regulations (EC) No 223/2008 and (EC) No 709/2008 are repealed. Article 7 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1). (3) Commission Regulation (EC) No 223/2008 of 12 March 2008 laying down conditions and procedures for the recognition of producer organisations of silkworm rearers (OJ L 69, 13.3.2008, p. 10). (4) Commission Regulation (EC) No 709/2008 of 24 July 2008 laying down detailed rules for implementing Council Regulation (EC) No 1234/2007, as regards interbranch organisations and agreements in the tobacco sector (OJ L 197, 25.7.2008, p. 23). (5) Commission Implementing Regulation (EU) No 543/2011 of 7 June 2011 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 in respect of the fruit and vegetables and processed fruit and vegetables sectors (OJ L 157, 15.6.2011, p. 1). (6) Commission Delegated Regulation (EU) No 880/2012 of 28 June 2012 supplementing Council Regulation (EC) No 1234/2007 as regards transnational cooperation and contractual negotiations of producer organisations in the milk and milk products sector (OJ L 263, 28.9.2012, p. 8). (7) Commission Implementing Regulation (EU) No 511/2012 of 15 June 2012 on notifications concerning producer and interbranch organisations and contractual negotiations and relations provided for in Council Regulation (EC) No 1234/2007 in the milk and milk products sector (OJ L 156, 16.6.2012, p. 39). (8) Commission Delegated Regulation (EU) No 611/2014 of 11 March 2014 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the support programmes for the olive-oil and table-olives sector (OJ L 168, 7.6.2014, p. 55).